Title: To James Madison from Joseph Jones, 3 April 1781
From: Jones, Joseph
To: Madison, James



Dr. Sr.
Fredericksburg 3d. April. 1781
I arrived here the 7th. day after my departure from Philadelphia. the sanguine hopes entertained before I set out of taking Arnold and his party at Portsmouth, lessened as I advanced and at length were entirely lost by certain information that the British Fleet were in the Bay after engaging that of the French off the Capes. The issue of the conflict has been variously reported. the accot. wch. obtains most credit is that the French disabled one of the British 74’s but as the Fleet left the Bay in two days after the[y] entered it in quest as it is said of the French Fleet the presumption is they were not much injured. a Report prevails that a second engagement took place the 24th. near the Capes as a heavy Cannonade was then heard in that quarter. of this, as well as the first engagement it is probable you are better informed than we are as I met two expresses with Despatches for Congress and Govr. Lee giving an accot. it was said of the above transactions and of the Battle between Generals Greene & Cornwallis. I bespoke a pair of leather Breeches of a Breeches maker whose name I have forgot but who lives on the right hand side of Market Street as you go to the Market and the Corner of 4th. street; they are for Col. Taliaferro and the price 600 dolls. be pleased to get them and deliver them to the late Genl. Woodfords Servt. Daniel when he calls for th[em.]
Mrs. Woodford as well as myself will tha[nk] you for information where she is to apply for payment of the allowance made the widows of deceased officers, what the allow[ance] is and at what periods payable.
Since writing the above I have your Letter by the Post and find my conjectures true—that yo[u] knew more of the above transactions than we did. [A] Letter from Weedon informs that 23 transports with Troops commanded by Genl. Philips arrived Sunday week (the 25th. ult.) at Lynhaven Bay convoyed by the Chatham, Roebuck Rainbow—the Hancock & 4 other Frigates. Weedon further writes that a Letter from Greene of the 23d. ult. mentions that his Army [is] in high spirits and ready for another Action, the Enemy retreating and his army advancing. They left our wounded & 70 of their own. Complts to the Family Ys. aff.
J. Jones
